          Case 7:18-cv-09693-VB Document 33 Filed 12/28/18 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------- x

WASHINGTON NATIONAL INSURANCE                    :      Civil Action No. 7:18-cv-09693-VB
COMPANY                                                 Document Filed Electronically
                                                 :
                  Petitioner,
                                                 :       RELATED CASE STATEMENT
      -against-
                                                 :
OBEX GROUP LLC AND RANDALL
KATZENSTEIN,                                     :

                  Respondents.                   :

                                                 :

--------------------------------------- x
       Pursuant to Local Civil Rule 1.6 and Rule 13 of the Rules for the Division of Business

Among District Judges, Respondents OBEX Group LLC (“OBEX”) and Randall Katzenstein

(together, “Respondents”) submit the following Related Case Statement as to this action and the

following actions pending before Judge Jed Rakoff in this District Court:

   1. Senior Health Insurance Company of Pennsylvania v. Beechwood Re Ltd., et al, Case No.
      1:18-cv-06658-JSR (S.D.N.Y.), filed July 24, 2018;

   2. Trott, et al v. Platinum Management (NY) LLC, et al, Case No. 1:18-cv-10936-JSR
      (S.D.N.Y.), filed Nov. 21, 2018; and

   3. Cyganowski, et al v. Beechwood Re Ltd., et al, Case No. 1:18-cv-12018-JSR (S.D.N.Y.),
      filed Dec. 19, 2018.

       All three of the above-enumerated cases have been deemed related and have been

assigned or reassigned on that basis to Judge Rakoff.

       Washington National Insurance Company (“Washington National”) has petitioned this

Court to enforce summonses issued in an arbitration in which Washington National and Bankers

Conseco Life Insurance Company (“Bankers Conseco”) seek relief against Beechwood Re Ltd.,

Beechwood Capital Group LLC and certain unnamed individuals. In this action, Washington
              Case 7:18-cv-09693-VB Document 33 Filed 12/28/18 Page 2 of 4




National has described the underlying arbitration as involving a “massive fraud scheme

concocted by Platinum Partners and its affiliates,” see Opposition [Dkt. 15] at 1 & n.1. It has

submitted a copy of the complaint in Trott v. Platinum Management (NY) LLC, et al, Case No.

1:18-cv-10936-JSR (S.D.N.Y.) (filed Nov. 21, 2018), as an example of “additional private

litigation (beyond the Arbitration) detailing [Platinum’s] egregious misconduct with respect to

Beechwood Re.” See Opposition at 1 n.1, Declaration of Richard Epstein, at Ex. 7 [Dkt. 17-7].

            But in Cyganowski, et al v. Beechwood Re Ltd., et al, Case No. 1:18-cv-12018-JSR

(S.D.N.Y.), filed on December 19, 2018, the Receiver appointed in an action brought by the

United States Securities & Exchange Commission has now named Washington National and

Bankers Conseco as defendants, alleging “that (i) contrary to their portrayal as unwitting victims

of the Scheme, BCLIC [Bankers Conseco] [and] WNIC [Washington National] … were willing

participants [in the fraudulent scheme] … and (ii) that, in the final analysis, the ultimate victim

of the fraudulent scheme was PPCO’s [Platinum Partners Credit Opportunities Funds] direct and

indirect investors.” Cyganowski Complaint, attached hereto as Exhibit 1, at ¶ 7.

            The Receiver’s complaint in Cyganowski asserts claims against Washington National and

Bankers Conseco for violations of Section 10(b) of the Securities Exchange Act, 15 U.S.C.

§ 78j(b) and Rule 10b-5 thereunder; multiple violations of RICO, 18 U.S.C. §§ 1962(a), (c) and

(d); common law fraud, and aiding and abetting common law fraud, among other claims. See

Cyganowski Complaint, at pp. 136-165.

            Until Respondents learned of the Cyganowski Complaint, they were not aware of any

pending action arising out of the Platinum frauds in which Washington National or Bankers

Conseco were accused of being complicit in the wrongdoing. On December 26, 2018, the

Cyganowski action was reassigned to Judge Rakoff as an action related to the SHIP and Trott



7249329.3                                          2
               Case 7:18-cv-09693-VB Document 33 Filed 12/28/18 Page 3 of 4




actions. See docket sheet in Cyganowski, attached as Exhibit 2.

            For the reasons set forth herein, Respondents request a transfer of this action to Judge

Rakoff pursuant to Rule 13. Rule 13(b)(3) permits “[a] party other than the one filing a case . . .

that contends its case is related to another. . . [to] advise in writing the judge assigned in its case

and request a transfer of its case to the judge that the party contends has the related case with the

lowest docket number.” Upon such a request, and “[i]n determining relatedness, a judge will

consider whether (A) the actions concern the same or substantially similar parties, property,

transactions or events; (B) there is substantial factual overlap; (C) the parties could be subjected

to conflicting orders; and (D) whether absent a determination of relatedness there would be a

substantial duplication of effort and expense, delay, or undue burden on the Court, parties or

witnesses.” See Rule 13(a)(1).

            The SHIP, Trott and Cyaganowski actions all arise out of the same transactions and

events as those involved in the arbitration that underlies this action. Coordination of these

actions and proceedings – including the arbitration – will surely be necessary. Indeed, it may

well become necessary for the Court to stay the arbitration in order to protect its jurisdiction and

assure its ability to provide full and complete relief. There is a substantial factual overlap

because they all arise from the same massive fraud allegedly perpetrated on the investors of

Platinum Partners Credit Opportunities Funds (“PPCO”). SHIP, Trott, Cyganowski and the

underlying arbitration in this proceeding all name Beechwood Re as a defendant. With the filing

of the Cyganowksi Complaint, however, Petitioner Washington National can no longer pose as a

“bystander” to the SHIP and Trott actions; it is a named defendant in Cyganowski, along with co-

claimant Bankers Conseco, accused by the Court-appointed Receiver of conspiring in a

racketeering enterprise to defraud the investors of PPCO.



7249329.3                                             3
               Case 7:18-cv-09693-VB Document 33 Filed 12/28/18 Page 4 of 4




            In view of the Clerk’s prior orders relating these cases, there will no doubt be coordinated

discovery among the related actions. And absent a determination of relatedness, there could be a

substantial duplication of effort and expense, as well as undue burden on non-party witnesses,

such as OBEX and Katzenstein, should the parties in the related actions issue subpoenas like

those at issue in Washington National’s present Petition. See Rule 13(a)(1). Moreover,

discovery in the related actions raises concerns that non-parties, such as OBEX and Katzenstein,

will be subject to conflicting orders regarding the proper scope of subpoenas issued under Rule

45 of the Federal Rules of Civil Procedure, including claims of attorney-client privilege,

confidential information of non-party clients and undue burden. This risk could be avoided by

transferring this action to Judge Rakoff.

            Based on the foregoing and pursuant to Rule 13, Respondents OBEX and Katzenstein

respectfully request this Court transfer this action to Judge Rakoff on the grounds that it is

related to the other Platinum-fraud cases currently pending before him.

Dated:       Los Angeles, California
             December 27, 2018
                                                          THOMPSON COBURN LLP

                                                          By:    S/ Helen B. Kim
                                                                 Helen B. Kim
                                                          Attorneys for Respondents OBEX Group
                                                          LLP and Randall Katzenstein
                                                          2029 Century Park East, 19th Floor
                                                          Los Angeles, CA 90067
                                                          hkim@thompsoncoburn.com
                                                          Tel: 310-282-2500
                                                          Fax: 310-282-2501




7249329.3                                             4
